Citation Nr: 0003953	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for sinus disability, 
to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for skin disability, to 
include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for foot fungus, to 
include as secondary to an undiagnosed illness. 

5.  Entitlement to service connection for psychiatric 
disability, to include mood swings, anxiety, night sweats, 
memory loss and fatigue, to include as secondary to an 
undiagnosed illness. 

6.  Entitlement to service connection for joint stiffness, 
and chest and rib pain, to include as secondary to 
undiagnosed illness. 

7.  Entitlement to service connection for a digestive 
disorder, to include heartburn and an intestinal disorder, to 
include as secondary to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1990, and from February 15, 1991 to April 18, 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that he incurred the claimed 
disabilities while serving in the Persian Gulf.  As the 
veteran continues to suffer from these disabilities, a 
favorable determination is requested.

A preliminary review of the record indicates that in 
correspondence dated June 11, 1999, the RO informed the 
veteran that his appeal was being placed on the docket of the 
Board.  He was informed that he could request a hearing 
before the Board within 90 days of the date of that letter, 
or by the date the Board issued a decision in his case, 
whichever was earlier.  In correspondence received by the 
Board on July 13, 1999, the veteran requested "a personal 
appearance before the Board of Veterans' Appeals regarding a 
decision on my case."  

In correspondence dated January 11, 2000, the Board requested 
that the veteran clarify his wishes regarding a personal 
hearing.  In timely correspondence, received by the Board on 
February 1, 2000, the veteran indicated that he wished to 
appear before a member of the Board at the Detroit RO. 

Accordingly, this case is REMANDED for the following action:


The RO should schedule the veteran for an 
in-person hearing before a travel section 
of the Board, sitting at the Detroit RO, 
unless otherwise notified by the veteran.  


Thereafter, the record should be returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

